DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 01/19/2021, has been received, considered, entered and made of record. Currently, claim 1 remains pending the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021, 05/11/2021, 06/07/2021 and 07/09/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinouchi et al. US 2011/0286028 A1 (hereinafter referred to as Kinouchi).

Referring to claim 1, Kinouchi discloses an image forming apparatus (fig.1, digital multi-function printer (MFP) 1) in which an image forming portion (fig.2, printer 12) for a recording material is provided in a main assembly (fig.1 and [0013]) (Note: printer 12 forms an image on a recording medium such as paper), said image forming apparatus comprising: 
      an operating portion (fig.1, display device 14), provided on a front side of the main assembly (fig.1, display device 14 provided on the front side of the MFP), for receiving input from a user ([0014] and [0025]) (Note: the display device 14 configures 
      a first target display portion (fig.1, card reader area) which is provided adjacent to said operating portion (fig.1, card reader area is provided adjacent to the display device 14) and which is a target over which an IC card storing user information is to be held by the user ([0015]-[0016]) (Note: the card reader area is a target portion over which an IC card storing user authentication information is to be held); 
      an IC card reader (fig.1, card reader 16) for establishing wireless communication with the IC card held over said first target display portion ([0016] and [0026]) (Note: using a non-contact communication with the IC card C close to the card reader area (for example, within 30 cm from the card reader 16), the card reader 16 reads the authentication information from the IC card C); 
      a second target display portion (fig.1, wireless device area) which is provided at a position distant from said operating portion more than said first target display portion is and which is a target over which an information terminal device (fig.1, portable terminal M) is to be held by the user (fig.1 and [0017]) (Note: the wireless device area is provided at a position distant from the card reader area and the display device, wherein a wireless device 17 receives signals for short-range wireless communication sent from the portable terminal M which is in a predetermined range of distance from the MFP 1); and 
      a communication device (fig.2, wireless device 17) for establishing wireless communication with the information terminal device held over said second target display portion ([0017] and [0027]) (Note: wireless device 17 receives signals for short-range 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/
Primary Examiner, Art Unit 2675